DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 10/28/2021, amended claims 1-2, 4, 6, 12-13, 16-19, 24, 27-28, 32, 46, 51, 54-55, 60, 86, 108, 114, 120, and 125-128, cancelled claims 3, 5, 7, 9-11, 14-15, 20-23, 25-26, 29-31, 33-45, 47-50, 52-53, 56-59, 61-85, 87-107, 109-113, 115-119, 121-124, and 129, and new claim 130 are acknowledged. Claims 1-2, 4, 6, 8, 12-13, 16-19, 24, 27-28, 32, 46, 51, 54-55, 60, 86, 108, 114, 120, 125-128, and 130 are currently pending.

Drawings
The drawings are objected to because the use of shading in Figures 9 and 13 does not aid in understanding the invention and instead reduces legibility of the data in the tables.  Further, the “Death”, “New”, and “ALSFRS” lines in Figure 6, the “HHD megascore” and “ALSFRS” lines in Figure 7, the “Onset Site=Bulbar” and “Onset Site=Other” lines in Figure 8, and the “Non-zero” and “Zero” lines in the lower graph in Figure 10 are indecipherable from one another. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16-17, 19, 28, 51, 120, and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitations “once, twice, three times, four times, five times, six times, seven times, eight times, nine times, or ten or more times” and “once a month for at least 1, 2, 3, 4, 5, 6, 12, 18 or 24 or more months”. The broadest reasonable interpretation of claim 6 covers measuring a value for Muscle Function or for a Zero Muscle Function Factor one to infinity times and once a month for one to infinity months. The specification does not adequately describe the higher end of this open-ended range (i.e. significantly more than 12 times/months) such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claimed range.
Claim 16 recites the limitation “one or more of: a) the ability to exert force; b) peak force; c) the ability to maintain force; d) an electrophysiological parameter, selected from: neuron conductivity, neuromuscular  junction transmission, or ability of an axon to elicit a contraction of a muscle; e) the ability to assume an anti-gravity position; f) range of motion; g) speed attainable; or h) acceleration.”  The broadest reasonable interpretation of the “one or more of” clause of claim 16 includes each of the 8 recited parameters individually as well as every combination of 2, 3, 4, etc. of the 8 recited parameters. The specification does not adequately describe each of these various combinations such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claim.
Claim 17 recites the limitation “one or more of: evaluating disease progression; evaluating for Zero Function Value for a muscle; determining if a muscle in a subject has reached Zero Function; determining prognosis; predicting the outcome of the disease, in the subject; predicting the survival of the subject; evaluating the effectiveness of a treatment; determining a preferred treatment regimen; classifying the subject as having reached Zero Function for a muscle; classifying the subject as having not reached Zero Function for a muscle; comparing the Muscle Function, ZMF Factor, or TZFV slope to the ALSFRS-R slope; comparing the Muscle Function, ZMF Factor, or TZFV slope to the survival slope; or identifying a pattern of disease progression.” The broadest reasonable interpretation of the “one or more of” clause of claim 17 includes each of the 13 recited steps individually as well as every combination of 2, 3, 4, etc. of the 13 recited steps. The specification does not adequately describe each of these various combinations such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claim.
Claim 28 is rejected based on its dependence from claim 17
Claim 19 recites the limitation “one, two, or more of: predicting the outcome of the disease in the subject; predicting the survival of the subject; evaluating the effectiveness of a treatment; determining a preferred treatment regimen; classifying the subject as having reached Zero Function for a muscle; classifying the subject as having not reached Zero Function for a muscle;Application No. 15/629,4246 Docket No.: B2047-712010 Amendment dated: November 29, 2017Preliminary Amendmentcomparing Muscle Function, ZMF Factor, or TZFV slope, to the ALSFRS-R slope; comparing Muscle Function, ZMF Factor, or TZFV slope to the survival slope; or identifying unusual patterns of disease progression”. The broadest reasonable interpretation of the “one, two, or more of” clause of claim 19 includes each of the 9 recited steps individually as well as every combination of 2, 3, 4, etc. of the 9 recited steps. The specification does not adequately describe each of these various combinations such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claim.
Claim 51 recites the limitation “two, three, four, five, six, seven, eight, nine, ten, or more, muscles are evaluated”. The broadest reasonable interpretation of claim 51 covers two to infinity muscles. The specification does not adequately describe the higher end of this open-ended range (i.e. significantly more than ten muscles) such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claimed range.
Claims 55 and 60 recite the limitation “one or more or all of, the L-FDIO, the R-FDIO, the L-ANKLDOR, and the R-ANKLDOR, reaches or is expected to reach Zero Function”. The broadest reasonable interpretation of claims 55 and 60 includes each of these parameters individually as well as every combination of the 5 parameters. The specification does not adequately describe each of these various combinations such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claim.
Claim 120 recites the limitation “one, two, three, or more of genotype, phenotype, family history, disease history, an environmental factor, mobility, or a selected activity.” The broadest reasonable interpretation of claim 120 covers one to all of “genotype, phenotype, family history, disease history, an environmental factor, mobility, or a selected activity”. The specification does not enable the full scope of this range. The specification generally describes each of these factors individually but does not adequately describe each of these various combinations such that one of ordinary skill in the art would understand the inventor(s) to have possession of the full scope of the claim.
Claim 125 is rejected based on its dependence from claim 120.

Claims 6, 16-17, 19, 28, 51, 120, and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites the limitations “once, twice, three times, four times, five times, six times, seven times, eight times, nine times, or ten or more times” and “once a month for at least 1, 2, 3, 4, 5, 6, 12, 18 or 24 or more months”. The broadest reasonable interpretation of claim 6 covers measuring a value for Muscle Function or for a Zero Muscle Function Factor one to infinity times and once a month for one to infinity months. The specification does not enable the full scope of these ranges. The specification generally describes measuring the values 1-12 times or once a month for roughly 10-12 months (see, e.g., x-axis of Figures 1-8, 10-11, 14) but does not reasonably describe measuring for 18 or 24 or more months or significantly more than 12 times, as required by the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 6.
Claim 16 recites the limitation “one or more of: a) the ability to exert force; b) peak force; c) the ability to maintain force; d) an electrophysiological parameter, selected from: neuron conductivity, neuromuscular  junction transmission, or ability of an axon to elicit a contraction of a muscle; e) the ability to assume an anti-gravity position; f) range of motion; g) speed attainable; or h) acceleration.”  The broadest reasonable interpretation of the “one or more of” clause of claim 16 includes each of the 8 recited parameters individually as well as every combination of 2, 3, 4, etc. of the 8 recited parameters. The specification does not enable the full scope of the various combinations of steps.
Claim 17 recites the limitation “one or more of: evaluating disease progression; evaluating for Zero Function Value for a muscle; determining if a muscle in a subject has reached Zero Function; determining prognosis; predicting the outcome of the disease, in the subject; predicting the survival of the subject; evaluating the effectiveness of a treatment; determining a preferred treatment regimen; classifying the subject as having reached Zero Function for a muscle; classifying the subject as having not reached Zero Function for a muscle; comparing the Muscle Function, ZMF Factor, or TZFV slope to the ALSFRS-R slope; comparing the Muscle Function, ZMF Factor, or TZFV slope to the survival slope; or identifying a patternthe 13 recited steps. The specification does not enable the full scope of the various combinations of steps.
Claim 19 recites the limitation “one, two, or more of: predicting the outcome of the disease in the subject; predicting the survival of the subject; evaluating the effectiveness of a treatment; determining a preferred treatment regimen; classifying the subject as having reached Zero Function for a muscle; classifying the subject as having not reached Zero Function for a muscle;Application No. 15/629,4246 Docket No.: B2047-712010 Amendment dated: November 29, 2017Preliminary Amendmentcomparing Muscle Function, ZMF Factor, or TZFV slope, to the ALSFRS-R slope; comparing Muscle Function, ZMF Factor, or TZFV slope to the survival slope; or identifying unusual patterns of disease progression”. The broadest reasonable interpretation of the “one, two, or more of” clause of claim 19 includes each of the 9 recited steps individually as well as every combination of 2, 3, 4, etc. of the 9 recited steps. The specification does not enable the full scope of the various combinations of steps.
Claim 28 recites the limitation “a preselected time…” including “1 day, 10 days, 20 days, 30 days, 60 days, 90 days, 120 days, 150 days, 180 days, 210 days, 240 days, 270 days, 300 days, 330 days, 365 days, 14 months, 16 months, 18 months, 20 months, 22 months, 24 months, 30 months, or 36 months; or less than 48 months, less than 42 months, less than 36 months, less than 30 months, less than 24 months, less than 16 months, or less than 12 months.” The specification does not enable the full scope of these time ranges.
Claim 51 recites the limitation “two, three, four, five, six, seven, eight, nine, ten, or more, muscles are evaluated”. The broadest reasonable interpretation of claim 51 covers two to infinity muscles. The specification does not enable the full scope of this range. The specification generally describes measuring the ten different muscles (e.g. left and right dorsal interossesous, left and right ankle, left and right shoulder, left and right knee, left and right elbow) but does not reasonably describe measuring significantly more than 10 muscles, as required by the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 51. 
Claims 55 and 60 recite the limitation “one or more or all of, the L-FDIO, the R-FDIO, the L-ANKLDOR, and the R-ANKLDOR, reaches or is expected to reach Zero Function”. The broadest reasonable interpretation of claims 55 and 60 includes each of these parameters individually as well as every combination of the 5 parameters. The specification does not enable the full scope of the various combinations of steps.
Claim 120 recites the limitation “one, two, three, or more of genotype, phenotype, family history, disease history, an environmental factor, mobility, or a selected activity.” The broadest reasonable interpretation of claim 120 covers one to all of “genotype, phenotype, family history, disease history, an environmental factor, mobility, or a selected activity”. The specification does not enable the full scope of this range. The specification generally describes each of these factors individually but does not enable the full scope of the various combinations of factors.
Claim 125 is rejected based on its dependence from claim 120.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 8, 12-13, 16-19, 24, 27-28, 32, 46, 51, 54-55, 60, 86, 108, 114, 120, 125-128, and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 126, and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Specifically, it is unclear whether the term “Zero Function Value” refers to “Muscle Function” or “Zero Muscle Function Factor” – the claims appear to be missing a step of determining if the value for ZMF Factor or Muscle Function is a Zero Function Value. Moreover, it is not clear how the evaluating step relates to either the measuring or determining/comparing steps.
Claim 1 also recites the limitations "the time elapsed" in line 6 and “the time” in line 7. There is insufficient antecedent basis for these limitations in the claim.
Claim 130 also recites the limitations "the time elapsed" in line 5 and “the time” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 2, 86, and 108, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(h).
Claim 16 recites the limitations "the ability to exert force" in line 4, “the ability to maintain force” in line 10, and “the ability to assume an anti-gravity position” in line 18.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "the outcome" in line 7, “the survival” in line 8, “the effectiveness” in line 9, “the ALSFRS-R slope” in line 13, and “the survival slope” in line 14. There is insufficient antecedent basis for these limitations in the claim. Further, claim 17 recites the indefinite limitation “TZFV slope”. “TZFV” is described in independent claim 1 as the time at which Zero Function Value is reached (i.e. a single data point), so it is not clear how a slope of this data point can be determined. Lastly, it is unclear what the abbreviation “ALSFRS-R” refers to. 
Claim 19 recites the limitation "the outcome" in line 4, “the survival” in line 5, “the effectiveness” in line 6, “the ALSFRS-R slope” in lines 13-14, and “the survival slope” in line 15.  There is insufficient antecedent basis for these limitations in the claim. Further, claim 19 recites the indefinite limitation “TZFV slope”. “TZFV” is described in independent claim 1 as the time at which Zero Function Value is reached (i.e. a single data point), so it is not clear how a slope of this data point can be determined. Further, it is unclear what the abbreviation “ALSFRS-R” refers to. 
Claims 55, 60, 86, and 108 each depend from independent claim 1 recite various unclear abbreviations (e.g. L-FDIO, R-FDIO, L-ANKLDOR, R-ANKLDOR, FDIO, ANKLDOR, ELBEXT, KNEEEXT). The claims also contain multiple antecedent basis issues such that the scope of the claims is indeterminate.
Claim 120 recites the limitation "the state or progression of the subject’s disease" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6, 8, 12-13, 16-19, 24, 27-28, 32, 46, 51, 54-55, 60, 86, 108, 114, 120, 125, and 127-128 are further rejected based on their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 127 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 127 depends from independent claim 1, but does not appear to further limit the subject matter of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6, 8, 12-13, 16-19, 24, 27-28, 32, 46, 51, 54-55, 60, 86, 108, 114, 120, 125-128, and 130 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 126, and 130 recite(s) an abstract idea of evaluating a subject having a disease associated with loss of muscle function. This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of the claims reads on a mental process (i.e. concepts performed in the human mind, including an observation, evaluation, judgement, opinion, etc.) that can be practiced wholly by the human mind or by a human with pen and paper but for the recitation of generic components. Specifically, a human observer can estimate a value for Muscle Function or Zero Muscle Function Factor for a muscle of a subject and manually count a time elapsed between an event and the time at which Zero Function Value is reached. The mere nominal recitation of a “device” for measuring the value of Muscle Function or for a ZMF Factor does not take the claim out of the mental process grouping – it is recited so generically that the broadest reasonable interpretation of this limitation necessarily encompasses well-understood, routine, and conventional components. Further, the measuring and determining steps are recited at a high level of generality (i.e. general means of data gathering for use in the evaluating step) and amount to mere data gathering, which is a form of insignificant extra-solution activity. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite limitations that are indicative of an inventive concept, including: 
improvements to the functioning of a computer or to any other technology
applying the judicial exception with, or by use of, a particular machine
effecting a transformation or reduction of a particular article to a different state or thing
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment
applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Regarding dependent claims 2, 4, 6, 8, 12-13, 16-19, 24, 27-28, 32, 46, 51, 54-55, 60, 86, 108, 114, 120, 125, and 127-128, the limitations of these dependent claim(s) merely add details to the mental process which forms the abstract idea, but does not contain any further “additional elements”.  Thus, the dependent claim(s) are not significantly more than the extended abstract idea. For example, the “evaluating”, “classifying”, “comparing”, etc. steps recited in claims 2, 8, 17-19, 27-28, 32, and 125 are also concepts that can be practiced wholly by the human mind or by a human with pen and paper. The “measuring” and “determining” steps recited in claims 4, 6, 16, 46, 108, and 114 are recited at a high level of generality (i.e. general means of data gathering for use in the evaluating step) and amount to mere data gathering, which is a form of insignificant extra-solution activity. The “treatment” steps recited in claims 18-19, 24, and 128 does not amount to significantly more than the abstract idea because the “treatment” is not particular, and is instead merely instructions to “apply” the exception in a generic way. Further, the “treatment” steps are only nominally related to the mental process steps and do not impose any meaningful limits on the judicial exception. Thus, the “treatment” steps do not integrate the mental analysis steps into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8, 12-13, 16-19, 24, 27-28, 32, 55, 60, 114, 120, 125-128, and 130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignagni et al. (US Publication No. 2008/0287820 A1) (cited by Applicant).

Regarding claim 1, Ignagni et al. discloses a method of evaluating a subject having a disease associated with loss of muscle function, comprising: 
measuring a value for Muscle Function or for a Zero Muscle Function Factor (ZMF Factor) (i.e. the inability of the diaphragm to contract or areas of the diaphragm that are so damaged that they no longer respond or propagate signals) for a muscle of the subject (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); and 
determining the time elapsed between a preselected event and the time at which Zero Function Value is reached (TZFV) (see Figure 10 and [0018], [0073], and [0080]),
thereby evaluating the subject having a disease (e.g. ALS) associated with loss of muscle function (see [0043], [0051], and [0083]), 
wherein the value for Muscle Function or for a ZMF Factor for a muscle of the subject is measured by a device (see Figure 9 and [0009] and [0042]-[0043]), and 
wherein the muscle is a Sentinel Muscle (see [0009]-[0010]).
Regarding claim 2, Ignagni et al. discloses comparing the value for TZFV with a reference value, and, optionally, responsive to the value for TZFV, classifying the subject (see Figure 10 and [0016]-[0018], [0076], [0080]-[0081], and [0083]).
Regarding claim 4, Ignagni et al. discloses determining if the value for ZMF Factor or Muscle Function, is a Zero Function Value (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); or comparing the value for ZMF Factor or Muscle Function with a reference value to determine if the muscle has reached Zero Function (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]).  
Regarding claim 6, Ignagni et al. discloses measuring a value for Muscle Function or for a Zero Muscle Function Factor (ZMF Factor):
i) once, twice, three times, four times, five times, six times, seven times, eight times, nine times, or ten or more times (see Figure 10 and [0076] and [0080]-[0081]); or 
ii) once a month for at least, 1, 2, 3, 4, 5, 6, 12, 18 or 24 or more months (see Figure 10 and [0076] and [0080]-[0081]).
Regarding claim 8, Ignagni et al. discloses responsive to the value for ZMF Factor or Muscle Function, classifying the subject (see Figure 10 and [0016]-[0018], [0076], [0080]-[0081], and [0083]).
Regarding claim 12, Ignagni et al. discloses the disease associated with loss of muscle function is a motor neuron disease, neuromuscular disorder, or a myopathy (see [0017] and [0042]).
Regarding claim 13, Ignagni et al. discloses wherein the disease associated with loss of muscle function is one or more selected from: amyotrophic lateral sclerosis (ALS), spinal muscular atrophy (SMA), spinobulbar muscular atrophy (SBMA), polymyositis, inclusion body myositis, a motor neuropathy, and distal hereditary motor neuropathy (see [0017] and [0042]).
Regarding claim 16, Ignagni et al. discloses the value for Muscle Function or for a ZMF Factor for a muscle of the subject is measured by or expressed as one or more of: 
a) the ability to exert force; 
b) peak force; 
c) the ability to maintain force;
d) an electrophysiological parameter, selected from: neuron conductivity, neuromuscular junction transmission, or ability of an axon to elicit a contraction of a muscle (see [0009] and [0018]); 
e) the ability to assume an anti-gravity position;
f) range of motion (see [0069]); 
g) speed attainable; or 
h) acceleration.
Regarding claim 17, Ignagni et al. discloses wherein evaluating the subject comprises one or more of: 
evaluating disease progression (see [0043], [0051], and [0083]); 
evaluating for Zero Function Value for a muscle (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]); 
determining if a muscle in a subject has reached Zero Function (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]); 
determining prognosis (see [0043], [0051], and [0083]); 
predicting the outcome of the disease in the subject (see [0010]); 
predicting the survival of the subject; 
evaluating the effectiveness of a treatment (see [0043], [0051], and [0083]);
determining a preferred treatment regimen; 
classifying the subject as having reached Zero Function for a muscle (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]); 
classifying the subject as having not reached Zero Function for a muscle (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]);
comparing the Muscle Function, ZMF Factor, or TZFV slope to the ALSFRS-R slope; 
comparing the Muscle Function, ZMF Factor, or TZFV slope to the survival slope;
or identifying a pattern of disease progression (see [0043], [0051], and [0083]).
Regarding claim 18, Ignagni et al. discloses evaluating the subject comprises, responsive to the value for Muscle Function , ZMF Factor, or TZFV, classifying, selecting, modifying prognosis or treatment or making a prediction about, the subject (see [0009]-[0010], [0043], [0051], [0077], and [0083]).  
Regarding claim 19, Ignagni et al. discloses evaluating, classifying, selecting, modifying prognosis or treatment or making a prediction about, the subject comprises one, two, or more of: 
predicting the outcome of the disease in the subject (see [0010]); 
predicting the survival of the subject; 
evaluating the effectiveness of a treatment (see [0043], [0051], and [0083]); 
determining a preferred treatment regimen; 
classifying the subject as having reached Zero Function for a muscle (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]); 
classifying the subject as having not reached Zero Function for a muscle (see Figure 10 and [0010], [0018], [0043], [0077], and [0080]-[0081]);   
comparing Muscle Function, ZMF Factor, or TZFV slope, to the ALSFRS-R slope;
comparing Muscle Function, ZMF Factor, or TZFV slope to the survival slope; or
identifying unusual patterns of disease progression (see [0043], [0051], and [0083]).  
Regarding claim 24, Ignagni et al. discloses i) continuing a preexisting treatment under a lower or higher dosage or more or less frequent administrations (see [0009], [0043], and [0051]); 
ii) continuing a preexisting treatment, and initiating a second treatment (see [0009], [0043], and [0051]); or
iii) discontinuing a preexisting treatment, and initiating a second treatment (see [0009], [0043], and [0051]).
Regarding claim 27, Ignagni et al. discloses responsive to the evaluation, classifying or selecting the subject (see Figure 10 and [0016]-[0018], [0076], [0080]-[0081], and [0083]).
Regarding claim 28, Ignagni et al. discloses the predicting or classifying is performed within a preselected time selected from any of the following: 
initial diagnosis of the disease associated with muscle function loss (see [0009], [0043], and [0051]);
initial administration of a treatment for the disease associated with muscle function loss (see [0009], [0043], and [0051]); 
initiation into clinical trial; 
completion of a clinical trial;   
modification of treatment for the disease associated with muscle function loss (see [0009], [0043], and [0051]);
abandonment or conclusion of a treatment for the disease associated with muscle function loss; 
failure to respond to a treatment for the disease associated with muscle function loss; 
presentation with a preselected symptom, or disease stage; 
prior to presentation of a preselected symptom; 
1 day, 10 days, 20 days, 30 days, 60 days, 90 days, 120 days, 150 days, 180 days, 210 days, 240 days, 270 days, 300 days, 330 days, 365 days, 14 months, 16 months, 18 months, 20 months, 22 months, 24 months, 30 months, or 36 months (see [0076] and [0080]); or 
less than 48 months, less than 42 months, less than 36 months, less than 30 months, less than 24 months, less than 16 months, or less than 12 months (see [0076] and [0080]).  
Regarding claim 32, Ignagni et al. discloses a) responsive to the determination that the subject has not reached Zero Function, classifying the subject as being in need of subsequent evaluation (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]), or
b) responsive to a value for Muscle Function or ZMF Factor based determination that the subject has reached Zero Function (i.e. the inability of the diaphragm to contract or areas of the diaphragm that are so damaged that they no longer respond or propagate signals), classifying the subject as having Zero Function (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); or   
c) responsive to a value for Muscle Function or ZMF Factor based determination that the subject has not reached Zero Function (i.e. the ability of the diaphragm to contract or areas of the diaphragm that remain electrically active), classifying the subject as being in need of a subsequent evaluation for Zero Function (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]).
Regarding claim 55, Ignagni et al. discloses the muscle is one which reaches, or is expected to reach, Zero Function at or after: 
i) a preselected time (see [0076] and [0080]);   
ii) 1, 2, 4 or 6 months from a preselected point selected from: after diagnosis of the disease, after initiation of a treatment, or after completion of a treatment (see [0076] and [0080]); 
iii) a preselected Sentinel Muscle reaches, or is expected to reach, Zero Function (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); or 
iv) one or more or all of, the L-FDIO, the R-FDIO, the L-ANKLDOR, and the R- ANKLDOR reaches, or is expected to reach, Zero Function. 
Regarding claim 60, Ignagni et al. discloses the muscle is one which reaches, or is expected to reach, Zero Function prior to: 
i) a preselected time (see [0076] and [0080]); 
ii) a preselected Sentinel Muscle reaches, or is expected to reach, Zero Function (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); or
iii) one or more or all of, the L-FDIO, the R-FDIO, the L-ANKLDOR, and the R- ANKLDOR, reaches or is expected to reach Zero Function.  
Regarding claim 114, Ignagni et al. discloses wherein Muscle Function is determined by measurement of:   
i) mechanical force; or 
ii) electrophysiological signals (see [0009]-[0010], [0018], and [0077]).
Regarding claim 120, Ignagni et al. discloses correlating the state or progression of the subject's disease, e.g., expressed as a function of Muscle Function or for a Zero Muscle Function Factor (ZMF Factor), with one, two, three, or more of genotype, phenotype, family history, disease history, an environmental factor, mobility, or a selected activity (e.g. overall activity of the diaphragm) (see [0048] and [0062]).
  Regarding claim 125, Ignagni et al. discloses responsive to a correlation, classifying the subject, selecting a course of treatment, or administering a course of treatment to the subject (see [0009]-[0010], [0043], [0051], [0077], and [0083]).
Regarding claim 126, Ignagni et al. discloses a method of evaluating a subject having a motor neuron disease or related neuromuscular disorder, comprising: 
a) measuring a value for Muscle Function or for a ZMF Factor for a muscle of the subject (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); 
b) comparing the Muscle Function or ZMF Factor to a Zero Function Value (i.e. the inability of the diaphragm to contract or areas of the diaphragm that are so damaged that they no longer respond or propagate signals) to determine if the muscle has reached or has not reached zero-function (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); 
thereby, responsive to the ZMF Factor or Muscle Function, evaluating the subject (see [0043], [0051], and [0083]).
Regarding claim 127, Ignagni et al. discloses a method of evaluating or treating a subject having a disease associated with loss of muscle function, comprising: 
determining a value from an evaluation made by the method of claim 1 (see rejection above); 
thereby evaluating or treating the subject (see [0043], [0051], and [0083]).  
Regarding claim 128, Ignagni et al. discloses a) responsive to the value, selecting a treatment for the subject (see [0009], [0043], [0051], [0061], and [0064]-[0065]); or 
b) acquiring from another entity a selection of treatment for the subject, the selection having been made responsive to the value (see [0009], [0043], [0051], [0061], and [0064]-[0065]); or
administering the treatment to the subject (see [0009], [0043], [0051], [0061], and [0064]-[0065]).
Regarding claim 130, Ignagni et al. discloses a method of evaluating a subject having a disease associated with loss of muscle function, comprising: 
Measuring, a value for Muscle Function or for a Zero Muscle Function Factor (ZMF Factor) (i.e. the inability of the diaphragm to contract or areas of the diaphragm that are so damaged that they no longer respond or propagate signals) for a muscle of the subject (see Figure 10 and [0009]-[0010], [0018], [0043], [0077], and [0080]-[0081]); and 
determining the time elapsed between a preselected event and the time at which Zero Function Value is reached (TZFV) (see Figure 10 and [0018], [0073], and [0080]),
wherein the value for Muscle Function or for a ZMF Factor for a muscle of the subject is measured by a device (see Figure 9 and [0009] and [0042]-[0043]), and 
wherein the muscle is a Sentinel Muscle (see [0009]-[0010]),
thereby evaluating the subject having a disease (e.g. ALS) associated with loss of muscle function (see [0043], [0051], and [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46, 51, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignagni et al., further in view of Gill et al. (US Publication No. 2017/0231558 A1) (cited by Applicant).

Regarding claim 46, Ignagni et al. primarily teaches measuring a diaphragm muscle of the subject but also contemplates measuring EMG of other muscles of the periphery for diseases or injuries that may be involved with a progressive degeneration (see [0044]). Ignagni et al. does not specifically teach measuring a value for ZMF Factor or Muscle Function in one or more muscles selected from the: left or right shoulder flexor (SHDFLEX); left or right elbow flexion (ELBFLEX); left or right first interosseous contraction (FDIO); left or right ankle dorsiflexion (ANKLDOR); left or right knee extensor (KNEEEXT); left or right wrist extensor (WRSTEXT); left or right elbow extensor (ELBEXT); left or right knee flexor (KNEEFLEX); left or right hip flexor (HIPFLEX). However, Gill et al. teaches measuring a value for ZMF Factor or Muscle Function in one or more muscles selected from the: left or right shoulder flexor (SHDFLEX); left or right elbow flexion (ELBFLEX); left or right first interosseous contraction (FDIO); left or right ankle dorsiflexion (ANKLDOR); left or right knee extensor (KNEEEXT); left or right wrist extensor (WRSTEXT); left or right elbow extensor (ELBEXT); left or right knee flexor (KNEEFLEX); left or right hip flexor (HIPFLEX) (see Figures 2-6 and 8-11 and [0008]-[0010] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ignagni et al. to include measuring a value for ZMF Factor or Muscle Function in one or more muscles selected from the: left or right shoulder flexor (SHDFLEX); left or right elbow flexion (ELBFLEX); left or right first interosseous contraction (FDIO) left or right ankle dorsiflexion (ANKLDOR); left or right knee extensor (KNEEEXT); left or right wrist extensor (WRSTEXT); left or right elbow extensor (ELBEXT); left or right knee flexor (KNEEFLEX); left or right hip flexor (HIPFLEX), as disclosed in Gill et al., so as analyze changes in a subject’s ability to repeat a series of limb-lifting exercises that can be correlated with a baseline and/or normalized values to classify the stage of ALS in the subject and/or predict the rate of progression (see Gill et al.: [0008]).
Regarding claims 51 and 54, Ignagni et al. primarily teaches measuring a diaphragm muscle of the subject but also contemplates measuring EMG of other muscles of the periphery for diseases or injuries that may be involved with a progressive degeneration (see [0044]). Ignagni et al. does not specifically teach two, three, four, five, six, seven, eight, nine, ten, or more, muscles are evaluated or a plurality of muscles are evaluated and each muscle of the plurality is one of a contralateral pair. However, Gill et al. teaches two, three, four, five, six, seven, eight, nine, ten, or more, muscles are evaluated or a plurality of muscles are evaluated and each muscle of the plurality is one of a contralateral pair (see Figures 2-6 and 8-11 and [0008]-[0010] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ignagni et al. to include two, three, four, five, six, seven, eight, nine, ten, or more, muscles are evaluated or a plurality of muscles are evaluated and each muscle of the plurality is one of a contralateral pair, as disclosed in Gill et al., so as analyze changes in a subject’s ability to repeat a series of limb-lifting exercises that can be correlated with a baseline and/or normalized values to classify the stage of ALS in the subject and/or predict the rate of progression (see Gill et al.: [0008]).

Claims 86 and 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignagni et al., further in view of Great Lakes ALS Study Group ("A comparison of muscle strength testing techniques in amyotrophic lateral sclerosis." Neurology 61.11 (2003): 1503-1507) (cited by Applicant).

Regarding claims 86, and 108, Ignagni et al. primarily teaches measuring a diaphragm muscle of the subject but also contemplates measuring EMG of other muscles of the periphery for diseases or injuries that may be involved with a progressive degeneration (see [0044]). Ignagni et al. does not specifically teach the ZMF Factor comprises a value for muscle function for one FDIO but not the contralateral FDIO and one ANKLDOR but not the contralateral ANKLDOR, or the ZMF Factor comprises a value for muscle function for a FDIO, an ANKLDOR, an ELBEXT, and a KNEEEXT, or the ZMF Factor comprises a value for muscle function for one FDIO, ANKLDOR, ELBEXT, or KNEEEXT, but not the contralateral FDIO, ANKLDOR, ELBEXT, or KNEEEXT, or measuring a value for muscle function for one FDIO but not the contralateral FDIO and one ANKLDOR but not the contralateral ANKLDOR, or measuring a value for muscle function for a FDIO, an ANKLDOR, an ELBEXT, and a KNEEEXT, or measuring a value for muscle function for one FDIO, ANKLDOR, ELBEXT, or KNEEEXT, but not the contralateral FDIO, ANKLDOR, ELBEXT, or KNEEEXT. However, Great Lakes ALS Study Group teaches the ZMF Factor comprises a value for muscle function for one FDIO but not the contralateral FDIO and one ANKLDOR but not the contralateral ANKLDOR, or the ZMF Factor comprises a value for muscle function for a FDIO, an ANKLDOR, an ELBEXT, and a KNEEEXT, or the ZMF Factor comprises a value for muscle function for one FDIO, ANKLDOR, ELBEXT, or KNEEEXT, but not the contralateral FDIO, ANKLDOR, ELBEXT, or KNEEEXT, or measuring a value for muscle function for one FDIO but not the contralateral FDIO and one ANKLDOR but not the contralateral ANKLDOR, or measuring a value for muscle function for a FDIO, an ANKLDOR, an ELBEXT, and a KNEEEXT, or measuring a value for muscle function for one FDIO, ANKLDOR, ELBEXT, or KNEEEXT, but not the contralateral FDIO, ANKLDOR, ELBEXT, or KNEEEXT (see p. 1504, col. 1, ¶ 1-2: “MMT… is based on the examination of 34 muscles: neck flexors and extensors; shoulder abductors and external rotators; elbow flexors and extensors; wrist extensors and flexors; abductor pollicis brevis; flexor digiti minimi; hip flexors, extensors, and abductors; knee extensors and flexors; ankle dorsiflexors; plantar flexors; and extensor hallucis longus. Each muscle is scored from 0 to 5, with 0 representing paralysis (i.e. ZMF) and 5 normal strength… MVIC was measured quantitatively in six muscle groups (shoulder extension, elbow flexion, grip strength, hip flexion, knee extension, and ankle dorsiflexion) in the clinically most affected arm and leg (if that arm or leg was so weak that the measurements were deemed unreliable by the examiner, the contralateral side was examined)” and p. 1506, col. 1, ¶ 2: “We elected to test an arm and a leg unilaterally to minimize the possibility of testing limbs in which there may be little progression (i.e., early onset lower extremity disease)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ignagni et al. to include the ZMF Factor comprises a value for muscle function for one FDIO but not the contralateral FDIO and one ANKLDOR but not the contralateral ANKLDOR, or the ZMF Factor comprises a value for muscle function for a FDIO, an ANKLDOR, an ELBEXT, and a KNEEEXT, or the ZMF Factor comprises a value for muscle function for one FDIO, ANKLDOR, ELBEXT, or KNEEEXT, but not the contralateral FDIO, ANKLDOR, ELBEXT, or KNEEEXT, or measuring a value for muscle function for one FDIO but not the contralateral FDIO and one ANKLDOR but not the contralateral ANKLDOR, or measuring a value for muscle function for a FDIO, an ANKLDOR, an ELBEXT, and a KNEEEXT, or measuring a value for muscle function for one FDIO, ANKLDOR, ELBEXT, or KNEEEXT, but not the contralateral FDIO, ANKLDOR, ELBEXT, or KNEEEXT, as disclosed in Great Lakes ALS Study Group, so as to ensure measurements from the most affected side of the body are reliable enough while also minimizing the possibility of testing limbs in which there may be little progression (see Great Lakes ALS Study Group: p. 1504, col. 1, ¶ 2 and p. 1506, col. 1, ¶ 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791